Case: 21-11138      Document: 00516412213         Page: 1    Date Filed: 07/29/2022




              United States Court of Appeals
                   for the Fifth Circuit                                United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                                                           July 29, 2022
                                  No. 21-11138
                                                                          Lyle W. Cayce
                                Summary Calendar
                                                                               Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Randall Emery Bull,

                                                          Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 2:20-CR-136-2


   Before King, Higginson, and Willett, Circuit Judges.
   Per Curiam:*
          The attorney appointed to represent Randall Emery Bull has moved
   for leave to withdraw and has filed a brief in accordance with Anders v.
   California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th
   Cir. 2011). Bull has filed a response and moves for the appointment of new


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-11138      Document: 00516412213           Page: 2    Date Filed: 07/29/2022




                                     No. 21-11138


   counsel or, alternatively, to strike counsel’s brief and for an extension of time
   to file an amended or new opening brief. The record is not sufficiently
   developed to allow us to make a fair evaluation of Bull’s claim of ineffective
   assistance based on appellate counsel’s alleged failure to communicate with
   him; we therefore decline to consider the claim without prejudice to
   collateral review. See United States v. Isgar, 739 F.3d 829, 841 (5th Cir. 2014).
          We have reviewed counsel’s brief and the relevant portions of the
   record reflected therein, as well as Bull’s response.         We concur with
   counsel’s assessment that the appeal presents no nonfrivolous issue for
   appellate review. Accordingly, counsel’s motion for leave to withdraw is
   GRANTED, counsel is excused from further responsibilities herein, and
   the appeal is DISMISSED. See 5th Cir. R. 42.2. Bull’s motion for
   appointment of new counsel or, alternatively, to strike counsel’s brief and for
   an extension of time is DENIED.




                                          2